TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 31, 2014



                                      NO. 03-13-00201-CV


                   Fred G. Resendez and Martha C. Resendez, Appellants

                                                 v.

                                   FV REO I, LLC, Appellee




           APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
         DISMISSED ON APPELLEE’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on February 20, 2013. FV REO I,

LLC has filed a motion to dismiss the appeal, and having reviewed the record, the Court agrees

that the appeal should be dismissed. Therefore, the Court grants the motion and dismisses the

appeal. The appellants shall pay all costs relating to this appeal, both in this Court and the court

below.